Citation Nr: 1744789	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from November 1976 to January 1977 and on active duty in the United States Army from January 1977 to December 1978. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2017, The Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a thoracolumbar strain during the appeal period. 

2.  A pre-existing back disability increased in severity during service.  .  

3.  The Veteran's thoracolumbar strain clearly and unmistakably existed prior to his period of active duty service, but the VA has not clearly and unmistakably rebutted the presumption of aggravation.   


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar strain are met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a thoracolumbar strain based on his active service in the United States Army from January 1977 to December 1978.

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a) (2017). Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Here, the evidence of record includes a current diagnosis of a thoracolumbar strain at the May 2011 VA examination.  Further in August 2012, a computerized tomography (CT) scan showed multilevel degenerative changes in the lumbar spine with canal, lateral recess, and foraminal narrowing greatest at the L3-L4 level.  The Veteran was seen at the VA Medical Center in Gainesville for chronic back pain and lumbar radiculopathy in July 2012, March 2013, and June 2013.  Thus, the first element of service connection has been established.  See Holton, supra.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, the Veteran is not entitled to the presumption of soundness because a back condition was "noted" on the November 1976 service entrance examination.  

Although the presumption of soundness does not apply, the presumption of aggravation may apply where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service. To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2017).  

Here, affording the Veteran the benefit of the doubt, the medical records reflect that the Veteran's back condition increased in severity during the Veteran's service.  In particular, the Veteran complained of back pain numerous times during service.  Additionally, in a September 1978 service treatment record, the Veteran reported that he had suffered back pain for approximately 10 years, but that the conditioned had worsened in the past year.  The Board finds the Veteran's contemporaneous complaints sufficient to establish an increase in disability, so as to trigger the presumption of aggravation.

Once the presumption of aggravation is triggered, it may only be rebutted by a showing that the increase in disability clearly and unmistakably was due to the natural progress of the condition.  In that regard, a May 2011 nexus opinion determined that the Veteran's back pain "was not increased by military service, but is increased due to the natural progression of the disease/injury."  The examiner's rationale was that the Veteran's current back complaints "are consistent with a patient who began having back pain prior to service and has slowly increased due to his work as a welder and his many year history of riding in rodeos and breaking horses."  The Board finds this opinion, and its underlying rationale, far too vague to constitute "clear and unmistakable evidence" that the increase was due to the natural progression of the Veteran's pre-existing back disability.  Consequently, the Board finds that the presumption of aggravation has not been rebutted, and the second element of service connection has been established.  See Holton, supra; see also Maxson v. West, 12 Vet.App. 453, 460 (1999) (application of presumption of aggravation satisfies incurrence or aggravation element). 

Having satisfied the first two elements of service connection, this case turns on the question of nexus.  In that regard, the Board finds the May 2011 opinion finding no aggravation nonetheless is supportive of a finding of nexus.  Specifically, the examiner essentially determined that the symptomatology that the Veteran experienced before and in service slowly increased to the present.  This is supported by the Veteran's post-service complaints of back pain and testimony regarding ongoing symptomatology.  

The Board has considered remanding the claim to obtain a clearer opinion as to the etiology of the Veteran's back disability.  However, in light of the suggestion of continuing symptomatology from the May 2011 examiner, the Veteran's post-service complaints of back pain, combined with the Veteran's competent and credible testimony as to continuing back pain, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current back disability is related to service.  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The service-connection claim for a thoracolumbar strain is granted.  


ORDER

Entitlement to service connection for a thoracolumbar strain is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


